—In a consolidated action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Phelan, J.), dated June 6, 2000, which, upon renewal, granted the motion of the defendant Jason Blood to dismiss the complaint insofar as asserted against him, on the ground of lack of jurisdiction, and granted the cross motion of the defendants Kristin J. Schaefer and Friendly Holiday, Inc., for summary judgment dismissing the complaint and all cross claims insofar as as-. serted against them.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
Contrary to the plaintiff’s contention, the Supreme Court correctly determined that it lacked personal jurisdiction over the defendant Jason Blood and granted his motion to dismiss (see, CPLR 302 [a]; Lancaster v Colonial Motor Frgt. Line, 177 AD2d 152; Bramwell v Tucker, 107 AD2d 731). Furthermore, the remaining defendants met their burden on the cross motion, and established their entitlement to judgment in their favor as a matter of law. As the plaintiff failed to raise a triable issue of fact in response, the Supreme Court also correctly granted the cross motion (see, Brant v Senatobia Operating Corp., 269 AD2d 483; Levine v Taylor, 268 AD2d 566).
The plaintiffs remaining contention is without merit. Santucci, J. P., Goldstein, Luciano and Adams, JJ., concur.